Case 1:20-cv-00036-HYJ-SJB ECF No. 76, PageID.839 Filed 07/07/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


CHARLES JONES, as Personal
Representative of the Estate of WADE
JONES, deceased,

               Plaintiff,                                       Hon. Paul L. Maloney

v.                                                              Case No. 1:20-cv-36

KENT COUNTY, et al.,

            Defendants.
____________________________________/

                                               ORDER

       The Court has before it Plaintiff’s Motion to Compel the Insurance Agreement from the

Corizon Defendants (ECF No. 66), in which Plaintiff requests that the Court order Corizon to

produce to Plaintiff a complete copy of Lone Star Alliance Professional Liability Insurance Policy

No. 4-453668 pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iv), 37(a)(3)(A). Plaintiff also requests

sanctions pursuant to Fed. R. Civ. P. 37(a)(5).          Corizon has responded, arguing that the

Declarations Page it produced to Plaintiff with its initial disclosures satisfied its obligation under

Rule 26(a)(1)(A)(iv). Corizon also argues that an award of sanctions is not warranted because its

interpretation of the rule, as well as a lack of binding authority on the issue, shows that its response

or disclosure was substantially justified.

       Plaintiff’s motion is GRANTED and, because the overwhelming weight of caselaw holds

that a disclosing party must disclose the entire insurance policy and not merely a declarations page,

the Court will award sanctions.
Case 1:20-cv-00036-HYJ-SJB ECF No. 76, PageID.840 Filed 07/07/20 Page 2 of 5




       Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(iv), a party is required to disclose

“for inspection and copying under Rule 34, any insurance agreement under which an insurance

business may be liable to satisfy all or part of a possible judgment in the action or to indemnify or

reimburse for payments made to satisfy the judgment.” To fulfil this requirement, Corizon issued

a two-page Declarations Page summarizing the terms of coverage under Lone Star Alliance

Professional Liability Insurance Policy No. 4-453668, with a coverage term of January 1, 2018

through January 1, 2019. (ECF No. 66-3.) Plaintiff’s counsel made several requests for the

entire insurance policy, but Corizon’s counsel refused to provide anything more than the

Declarations Page. (ECF No. 66-4.)

       Corizon argues that the Declarations Page it produced was all that was required under Rule

26(a)(1)(A)(iv). Citing the Advisory Committee Notes to the 1970 Amendment to Rule 26,

Corizon notes that the Rule’s focus is on “[d]isclosure of insurance coverage” rather than

disclosure of the entire insurance agreement. Corizon’s argument lacks merit. The rule itself

requires disclosure of any “insurance agreement,” not disclosure of a part of an insurance

agreement or a summary of an insurance agreement. As the Michigan Court of Appeals has

explained, “[t]he declarations page is but one piece of the insuring agreement. Although it

contains important information specific to the policyholder, the declarations page cannot address

every conceivable coverage issue.” Royal Prop. Grp., LLC v. Prime Ins. Syndicate, Inc., 267

Mich. App. 708, 718 (2005) (quoting Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill. 2d 11, 23

(2005)). Requiring disclosure of only the declarations page would not only ignore the plain

language of the rule, but would undermine its purpose—as set forth in the Advisory Committee

Notes Corizon cites—of allowing “counsel for both sides to make the same realistic appraisal of

the case . . . based on knowledge and not speculation.” For example, the declarations page



                                                   2
Case 1:20-cv-00036-HYJ-SJB ECF No. 76, PageID.841 Filed 07/07/20 Page 3 of 5




provides no means to determine whether an exclusion might apply to the claim at issue and

preclude coverage under the policy.

       Neither does case law support Corizon’s argument.           Meredith v. United Collection

Bureau, Inc., No. 1:16CV1102, 2016 WL 6649279, at *6 (N.D. Ohio Nov. 10, 2016), which

Plaintiff cites as authority for production of the entire policy, does not stand alone. See Regalado

v. Techtronic Indus. N. Am., Inc., No. 3:13-cv-4267-L, 2015 WL 10818616, at *2 (N.D. Tex. Feb.

24, 2015) (“Rule 26(a)(1)(A)(iv)’s production requirement . . . is absolute, and does not require a

showing of relevance and is not satisfied by production of a declarations pages [sic]” (internal

quotation marks and citations omitted); Georgia-Pacific Consumer Prods. LP v. NCR Corp., No.

1:11-cv-483, 2014 WL 12136527, at *1 (W.D. Mich. Oct. 30, 2014) (stating that Rule

26(a)(1)(A)(iv) “has long required parties to provide for inspection and copying of any insurance

agreement—meaning insurance policies”); Wolk v. Green, No. C06-5025 BZ, 2008 WL 298757,

at *2 (N.D. Cal. Feb. 1, 2008) (noting that “the plain language of the rule requires a party to

disclose, and to provide for inspection, ‘any insurance agreement,’ not just the declarations page

of the policy”); Morock v. Chautauqua Airlines, Inc., No. 8:07-cv-210-T17, 2007 WL 2875223,

at *1 (M.D. Fla. Oct. 3, 2007) (“By its plain language, this provision requires the disclosure of the

‘insurance agreement’ itself—the declaration pages and the assurance that Chautauqua has

sufficient liability insurance limits to cover the Plaintiff’s claims are not sufficient”); Gaines-

Hanna v. Farmington Publ. Sch. Dist., No. 04-CV-74910, 2006 WL 891434, at *2 (E.D. Mich.

Mar. 31, 2006) (holding that the defendants’ disclosure of the names of their insurance carriers

and the relevant policy numbers, along with an assurance that insurance coverage was sufficient

to cover any judgment, was insufficient; disclosure of the entire insurance agreement is required);

cf. Silver v. Bad Boy Enters., LLC, No. 4:12-CV-5, 2013 WL 1187962, at *1 (M.D. Ga. Mar. 21,



                                                   3
Case 1:20-cv-00036-HYJ-SJB ECF No. 76, PageID.842 Filed 07/07/20 Page 4 of 5




2013) (“It is undisputed that BBE produced a copy of the applicable policy, including the

declarations page showing the policy limits as of the date that the policy was issued. The Court

finds that BBE has satisfied the requirements of Rule 26(a)(1)A)(iv).”).

        Accordingly, the Court will order Corizon to produce a copy of the entire insurance policy

to Plaintiff.

        Plaintiff also requests that the Court order Corizon to pay Plaintiff’s reasonable expenses

incurred in making this motion pursuant to Rule 37(a)(5)(A). The rule provides that, if the court

grants a motion to compel, it must, after giving an opportunity to be heard, require the party

whose conduct necessitated the motion to pay the movant’s reasonable expenses, including

attorney’s fees, in making the motion. A court must not order payment if any condition set forth

in Rule 37(a)(5)(A)(i)–(iii) is satisfied. Corizon argues that its nondisclosure of the complete

policy was substantially justified, particularly in light of the fact that Plaintiff “found only one (1)

unpublished, nonbinding opinion that appears to support her position.”               (ECF No. 73 at

PageID.810.) Given the plain language of the rule, as well as a plethora of cases within and

without the Sixth Circuit establishing that a disclosing party must produce the entire insurance

policy and not simply the declarations pages, the Court concludes that Corizon’s position was not

substantially justified. Accordingly, Plaintiff is entitled to his reasonable expenses.

        Therefore, within 14 days, Corizon shall produce to Plaintiff for inspection and copying

the entire Lone Star Alliance Professional Liability Policy. Corizon shall pay Plaintiff his

reasonable expenses incurred in making this motion, including attorney’s fees. If the parties

cannot agree upon this amount within seven days of the date of this Order, Plaintiff shall file

within 14 days of this order an affidavit and any supporting papers identifying the expenses it




                                                     4
Case 1:20-cv-00036-HYJ-SJB ECF No. 76, PageID.843 Filed 07/07/20 Page 5 of 5




seeks. Corizon shall have 14 days thereafter to respond. The Court will decide the matter on the

papers unless it believes a further hearing is necessary.

       IT IS SO ORDERED.

Dated: July 7, 2020                                          /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge




                                                    5
